Name: Council Regulation ( EEC ) No 3907/91 of 19 December 1991 on action by the Community relating to nature conservation ( ACNAT )
 Type: Regulation
 Subject Matter: environmental policy;  natural environment
 Date Published: nan

 31 . 12 . 91 Official Journal of the European Communities No L 370 / 17 COUNCIL REGULATION (EEC) No 3907/ 91 of 19 December 1991 on action by the Community relating to nature conservation (ACNAT) agreement with the Member State concerned, be able to take the initiative in proposing measures to counter threats of extinction or the direct risk of disappearance, to meet needs which transcend frontiers or to deal with particularly urgent problems in the context: of the Berne ( 6 ), Bonn ( 7 ) or Ramsar Conventions ; Whereas the Commission should take the necessary verification , monitoring and inspection measures in order to ensure the success of the projects undertaken by the beneficiaries of financial support ; Whereas a Committee should assist the Commission in implementing this Regulation and , in particular , in selecting the projects for which financial support may be granted, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130s thereof, Having regard to the proposal from the Commission I 1 ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas it is important that the Community should be able to make a contribution towards the action of the Member States for the maintenance and re-establishment of seriously threatened biotopes of endangered species or towards the implementation of measures to maintain and re-establish endangered species , pursuant to Council Directive 79 /409 /EEC of 2 April 1979 on the conservation of wild birds ( 4 ), as last amended by Commission Directive 91 /244 / EEC ( 5 ); Whereas it is also important that the Community should be able to make a contribution towards the action of the Member States for the maintenance and re-establishment of seriously threatened habitats , corresponding to the types of habitats in danger of disappearance in the Community or supporting species in danger of extinction in the Community , or towards the implementation of measures to conserve and re-establish such species , other than birds , and supplementing the action taken for the same purpose in Community research programmes ; Whereas the Community should grant financial support to measures to conserve nature protection zones of Community importance and endangered species ; Whereas initially a two-year action should be planned , with the possibility of extension or review; Whereas funds of ECU 50 million for a period of two years are deemed necessary for the implementation of this action ; Whereas , in the absence of applications from a Member State , the Commission should , in exceptional cases , and in Article 1 1 . The Community may grant financial support for projects contributing to :  pursuant to Directive 79 /409 /EEC , the maintenance or re-establishment of biotopes which are the habitat of endangered species or seriously threatened habitats of particular importance to the Community , or to the implementation of measures to conserve or re-establish endangered species ,  the maintenance or re-establishment of types of natural habitats of Community interest and the animal and plant species of Community interest referred to in Annex I. 2 . The Community financial resources estimated as necessary for the implementation of Acnat projects amount to ECU 50 million . The budgetary authority shall determine the appropriations available for each financial year , taking into account the principles of sound management referred to in Article 2 of the Financial Regulation applicable to the budget of the European Communities . 3 . The financial support may be: ( i ) normally , not more than 50% of the cost of projects ; 0 ) OJ No C 137 , 6 . 6 . 1990 , p. 6 . ( 2 ) OJ No C 19 , 28 . 1 . 1991 , p. 282 . ( 3 ) OJ No C 31 , 6 . 2 . 1991 , p. 8 . ( 4 ) OJ No L 103 , 25 . 4 . 1979 , p. 1 . (*) OJ No L 115 , 8 . 5 . 1991 , p. 41 . ( 6 ) OJ No L 38 , 10 . 2 . 1982 , p. 1 . ( 7 ) OJ No L 210 , 19 . 7 . 1982 , p. 10 . No L 370 / 18 Official Journal of the European Communities 31 . 12 . 91 Article 5 Natural or legal persons who assume responsibility for projects shall be eligible for financial support . ( ii ) exceptionally , not more than 75% of the cost of projects concerning:  biotopes or habitats of species threatened with extinction in the community , or  habitats in danger of disappearance in the Community , or  species threatened with extinction in the Community . Article 2 1 . To be eligible for financial support , a project shall be of interest to the Community and of interest in terms of conservation of the biotopes , habitats or species referred to in Article 1 ( 1 ). The level of the Community's contribution shall depend on the extent to which it is shown that the project concerned corresponds to such interests . 2 . Financial support shall be commensurate with the importance of the project to the Community , the capacity of the regions concerned to implement conservation measures of interest to the Community and the urgency of the need for financial support to implement the project in question and shall take particular account of its incentive effect in the Community . Article 6 1 . In order to guarantee the success of the projects carried out by beneficiaries of Community financial support , the Commission shall take the necessary measures to :  verify that projects financed by the Community have been properly carried out,  prevent and take action against irregularities ,  recover any sums unduly paid as a result of abuse or negligence . 2 . Without prejudice to audits carried out by the Court of Auditors in liaison with the national audit bodies or competent national departments under Article 206a of the Treaty or to any inspection carried out on the basis ofArticle 209(c) of the Treaty , Commission officials or employees may carry out on-the-spot checks , including sample checks , in respect of operations financed under Acnat . Before carrying out an on-the-spot check, the Commission shall give notice to the beneficiary concerned with a view to obtaining all the assistance necessary . 3 . For a period of three years following the last payment in respect of a project , the beneficiary of financial support shall keep available for the Commission all the supporting documents regarding expenditure on the project . Article 3 1 . Applications for financial support for projects shall be sent to the Commission by the Member States and shall contain the information specified in Annex II . 2 . In the absence of suitable applications from a Member State , the Commission may, in exceptional circumstances and in agreementwith theMember State or States concerned , take the initiative of proposing measures : (a ) relating to species threatened with extinction in the Community or relating to habitats directly exposed to the risk of disappearance in the Community ; (b ) relating to transboundary biotopes or habitats within the Community ; (c) contributing to the solution of particularly urgent problems in the context of the Berne Convention , the Bonn Convention or the Ramsar Convention relating to habitats or species of interest to the Community . Article 7 1 . The Commission may reduce or suspend payment of financial support in respect of any project if it finds an irregularity or a significant change affecting the nature or conditions of implementation of the project or measure for which the Commission's approval has not been sought . 2 . If the completion dates have not been respected or if a particular project has been carried out in such a manner that payment of only part of the financial support allocated to it is justified , the Commission shall ask the beneficiary to submit his comments within a fixed period. If the beneficiary produces no adequate justification , the Commission may cancel the remaining portion of financial support . 3 . Any overpayment shall be returned to the Commission. Interest may be charged on sums not repaid in due time . The Commission shall lay down the detailed rules for the implementation of this paragraph . Article 4 The Commission shall decide whether to grant or refuse financial support in accordance with the procedure laid down in Article 9 . 31 . 12 . 91 Official Journal of the European Communities No L 370 / 19 Article 8 The beneficiary ofCommunity financial support shall submit to the Commission each year or in accordance with the terms of the contract a report on the implementation of commitments made to the Commission and , in particular , on the progress ofwork on the project and on the costs incurred in its execution . proposal from the Commission . The votes of the representatives of the Member States within the Committee shall tie weighted in the manner set out in that Article . The chairman shall not vote . The Commission shall adopt measures which shall apply immediately . However , if these measures are not in accordance with the opinion of the Committee , they shall be communicated by the Commission to the Council forthwith . In that event , the Commission may defer application of the measures which it has decided for a period of not more than one month from the date of such communication . The Council , acting by a qualified majority, may take a different decision within the time limit referred to in the second subparagraph. Article 10 The Commission shall send an annual report on the implementation of this Regulation , also containing the list of reject applications , to the European Parliament , the Council and the Economic and Social Committee . Article 9 1 . For the purposes of this Regulation , the Commission shall be assisted by a Committee consisting of the representatives of the Member States and chaired by the Commission representative . The Committee shall draw up its rules of procedure . 2 . The Committee shall give an opinion on, inter alia : ( i ) the general conditions governing submission of the applications for financial support referred to in Article 3 ; ( ii ) any additional criteria to be applied in selecting projects for which applications for financial support have been submitted or in selecting measures falling within the scope of a project proposed by the Commission ; (iii ) the choice of projects for which financial support is to be granted ; (iv ) the levels of financial support to be granted to projects ; (v ) the priorities to be adopted within the scope defined in Article 1 . 3 . The representative of the Commission shall submit to the Committee a draft of the measures to be taken . The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter . The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a Article 11 A list of the projects for which Community financial support has been granted shall be published annually in the Official Journal of the European Communities . Article 12 1 . This Regulation shall enter into force on the day following that of its publication in the OfficialJournal of the European Communities. It shall apply for two years . 2 . The Council , acting unanimously on a proposal from the Commission , may decide to extend or review this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1991 . For the Council The President P. DANKERT No L 370 / 20 Official Journal of the European Communities 31 . 12 . 91 ANNEX I TYPES OF NATURAL HABITATS OF COMMUNITY INTEREST AND ANIMAL AND VEGETABLE SPECIES OF COMMUNITY INTEREST ELIGIBLE PURSUANT TO THIS REGULATION (a ) Types of natural habitats Sea waters and tidal areas + Posidonia beds + Lagoons Atlantic marshes and salt meadows + Continental salt meadows (Puccinellietalia distantis) Halophilous and gypsophilous continental steppes + Salt steppes (Limonietalia) + Gypseous steppes (Gypsophiletalia) Sea dunes on Atlantic , North Sea and Baltic shores + Stable dunes with herbaceous vegetation (grey dunes) + Stable , decalcified dunes with Empetrum nigrum + Stable , decalcified eu-Atlantic dunes + Machairs in Ireland Sea dunes on Mediterranean shores + Seashore wooded country with junipers (Juniperus spp .) + Dune woodland with Pinus pinea and / or Pinus pinaster Stagnant water + Mediterranean temporary ponds + Turloughs (Ireland) Temperate heathland and woodland + Southern Atlantic damp heathland with Erica ciliarias and Erica tetralix + Dry seashore heathland with Erica vagans and Ulex maritimus + Native macaronesian dry heathland + Woodland with Pinus mugo and Rhododendron hirsutum (Mugo-Rhodoretum hirsuti) Sub-Mediterranean and temperate sclerophyllous woodland + Formation of Cistus palhinhae on seashore heathland (Junipero-Cistetum palhinhea) Mediterranean arborescent scrub + Scrub with Zyziphus + Scrub with Laurus nobilis Natural grassland + Karstic , chalky grassland (Alysso-sedion albi) + Dry , sandy , chalky grassland (Koelerion glaucae) Semi-natural dry grassland and scrubland facias + Grassland with Nardus, rich in species , on silicious substrata of mountainous zones (and of sub-mountainous zones in continental Europe) On chalk (Festuco-Brometalia) ( and important orchid sites ) + Substeppe pastures with graminaceous and annual plants (Thero Brachypodietea) Acid peatbogs with sphagnum mosses + Active raised peatbogs Blanket peatbogs ( + active peatbogs only) Chalky low-lying marshland 4- Chalk marshland with Cladium mariscus and Carex davalliana + Petrifying springs with tuff formation (Cratoneurion) + New alpine formations of Caricion bicoloris-atrofuscae 31 . 12 . 91 Official Journal of the European Communities No L 370 / 21 Rocky scree + Chalky mid-European scree Chasmophytic vegetation on rocky slopes + Chalk pavements Temperate European forests + Ravine forests of Tilio-Acerion + Wooded peatbogs + Residual alluvial forests of Alnion glutinoso-incanae Deciduous Mediterranean forests + Apennine beech groves with Taxus and Ilex + Apennine beech groves with Abies alba and beech groves with Abies nebrodensis Mediterranean sclerophyllous forests + Macaronesian laurel woods (Laurus, Ocotea) + Palm groves of Phoenix Alpine and sub-alpine coniferous forests + Forests of Pinus uncinata (as well as on gypsous or chalky substrata ) Mediterranean mountain coniferous forests + Apennine fir plantations of Abies alba and Picea excelsa + Mediterranean pine forests of native black pines + Native Mediterranean forests with Juniperus spp . + Forests of Tetraclinis articulata (Andalucia ) + Forests with Taxus baccata ( b ) Animal and plant species ( aa ) ANIMALS VERTEBRATES MAMMALS RODENTIA Microtidae *Microtus oeconomus arenicola CARNIVORA Canidae *Canis lupus (Spanish species : only those south of the Duero ; Greek species : only those south of the 39th parallel ) Ursidae *Ursus arctos Felidae *Lynx pardina Phocidae *Monachus monachus ARTIODACTYLA Cervidae *Cervus elaphus corsicanus Bovidae *Capra pyrenaica pyrenaica REPTILES TESTUDINATA Cheloniidae *Caretta caretta No L 370 / 22 Official Journal of the European Communities 31 . 12 . 91 SAURIA Lacertidae *Galiotia simonyl OPHIDIA Viperidae *Vipera schweizeri AMPHIBIANS CAUDATA Salamandridae ^Salamandra salamandra aurorae ANURA Discoglossidae *Alytes muletensis Pelobatidae *Pelobates fuscus insubricus FISH ACIPENSERIFORMES Acipenseridae *Acipenser naccarii *Acipenser sturio ATHERINIFORMES Cyprinodontidae *'Valencia hispanica SALMUNIFORMES Salmonidae *Coregonus oxyrhinchus (Anadromous species in certain sectors of the North Sea ) CYPRIN1FORMES Cyprinidae *Ladigesocypris ghigii INVERTEBRATES ANTHROPODS INSECTA Coleoptera *Carabus olympiae ¢Osmoderma eremita *Rosalia alpina Lepidoptera *Callimorpha quadripunctata (bb ) PLANTS PTERIDOPHYTA Dryopteridaceae *Dryopteris corleyi Fraser-Jenk GYMNOSPERMAE Pinaceae *Abies nebrodensis (Lojac .) Mattei ANGIOSPERMAE Amaryllidaceae ¢Narcissus nevadensis Pugsley 31 . 12 . 91 Official Journal of the European Communities No L 370 /23 Boraginaceae ¢Anchusa crispa Viv . ¢Lithodora nitida (H. Ern) R. Fernandes ~ ¢Omphaiodes littoralis Lehm. ¢Symphytum cycladense Pawl . Campanulaceae ¢Campanula sabatia De Not. Caryophyllaceae ¢Arenaria nevadensis Boiss . &amp; Reuter ¢Gypsophila papillosa P. Porta ¢Herniaria latifolia Lapeyr. subsp . litard. gamis ¢Silene hicesiae Brullo &amp; Signorello ¢Silene holzmannii . ex Boiss . ¢Silene orphanidis Boiss . *Silene rothmaleri Pinto da Silva ¢Silene velutina Pourret ex Loisel . Chenopodiaceae ¢Bassia saxicola (Guss .) A. J. Scott ¢Kochia saxicole Guss . ¢Salicornia veneta Pignatti &amp; Lausi Cistaceae ¢Tuberaria major (Willk.) Pinto da Silva et Roseira Compositae ¢Anthemis glaberrima (Rech . f.) Greuter ¢Artemisia granatensis Boiss . 'Aster pyrenaeus Desf. ex DC . ¢Aster sorrentinii (Tod) Loiac . ¢Carduus myriacanthus Salzm. ex DC. ¢Centaurea attica Nyman subsp . megarensis (Halacsy &amp; Hayek) Dostal ¢Centaurea balearica J. D. Rodriguez ¢Centaurea borjae Valdes-Berm . 8c Rivas Goday ¢Centaurea citricolor Font Quer ¢Centaurea alba L. subsp . heldreichii (Halacsy ) Dostal ¢Centaurea alba L. subsp . princeps (Boiss . et Heldr.) Gugler ¢Centaurea horrida Badaro ¢Centaurea kalambakensis Freyn &amp; Sint . ¢Centaurea lactiflora Halacsy ¢Centaurea niederi Heidr . ¢Centaurea peucedanifolia Boiss ; &amp; Orph . Centaurea pinnata Pau ¢Crepis crocifolia Boiss &amp; Heldr . ¢Jurinea cyanoides (L. ) Reichenb . ¢Jurinea fontqueri Cuatrec. ¢Lamyropsis microcephala (Moris ) Dittrich &amp; Greuter ¢Leontodon siculus (Guss .) Finch &amp; Sell ¢Senecio elodes Boiss . ex DC. Convolvulaceae ¢Convolvulus argyrothamnos Greuter ¢Convolvulus fernandesii Pinto da Silva et Teles Cruciferae ¢Biscutella neustriaca Bonnet ¢Brassica macrocarpa Guss . Coincya rupestris Rouy ¢Coronopus navasii Pau ¢Diplotaxis siettiana Maire ¢Iberis arbuscula Runemark ¢Ionopsidium acaule (Desf.) Reichenb . No L 370 / 24 Official Journal of the European Communities 31 . 12 . 91 Cyperaceae Carex panormitana Guss. Dioscoreaceae ""Borderea chouardii (Gaussen ) Heslot Euphorbiaceae *Euphorbia margalidiana Kuhbler &amp; Lewejohann Gentianaceae *Centaurium rigualii Esteve Chueca *Centaurium somedanum Lainz Geraniaceae *Erodium astragaloides Boiss . &amp; Reuter *Erodium rupicola Boiss . Gramineae *Stipa austroitalica Martinovsky *Stipa bavarica Martinovsky &amp; H. Scholz *Stipa veneta Moraldo Grossulariaceae *Ribes sardum Martelli Hypericaceae "  Hypericum aciferum (Greuter) N. K. B. Robson Labiatae *Micromeria taygetea P. H. Davis *Nepeta sphaciotica P. H. Davis *Thymus camphoratus Hoffmanns . 8c Link *Thymus cephalotos L. Leguminosae *Astragalus algarbiensis Coss . ex Bunge "  Astragalus aquilanus Anzalone "  Astragalus maritimus Moris *Astragalus verrucosus Moris "  Cytisus aeolicus Guss. ex Lindl . "  Ononis hackelii Lange *Vicia bifoliolata J. D. Rodriguez Liliaceae ¢Androcymbium rechingeri Greuter *Asphodelus bento-rainhae P. Silva "  Muscari gussonei (Pari .) Tod . Linaceae *Linum muelleri Moris Lythraceae "  Lythrum flexuosum Lag. Orchidaceae "  Cephalanthera cucullata Boiss . &amp; Heidr . ""Ophrys lunulata (Pari .) Plumbaginaceae *Armeria helodes Martini &amp; Pold *Armeria rouyana Daveau *Limonium insulare (Beg. &amp; Landi ) Arrig. 8c Diana frLimonium pseudolaetum Arrig. &amp; Diana *Limonium strictissimum (Salzmann ) Arrig . Primulaceae *Primula apennina Widmer Ranunculaceae *Aconitum corsicum Gayer ^Aquilegia pyrenaica D. C. subsp . Cazoriensis (Heywood) Gallano "  Consolida samia P. H. Davis ' "' Ranunculus weyleri Mares No L 370 /2531 . 12 . 91 Official Journal of the European Communities Resedaceae ""Reseda decursiva Forssk . Rubiaceae *Galium litorale Guss . ^Galium viridiflorum Boiss . &amp; Reuter Scrophulariaceae *Euphrasia genargentea (Feoli ) Diana *Linaria ficalhoana Rouy *Linaria hellenica Turrill *Linaria ricardoi Cout . "^ Linaria tursica B. Valdes &amp; Cabezudo *Veronica oetaea L.-A . Gustavsson Selaginaceae *Globularia stygia Orph . ex Boiss . Solanaceae *Atropa baetica Willk . Thymelaeaceae *Daphne rodriguezii Texidor Umbelliferae *Angelica heterocarpa Lloyd *Apium bermejoi Llorens ""Bupleurum capillare Boiss . &amp; Heidr . *Bupleurum kakiskalae Greuter *Eryngium viviparum Gay *Laserpitium longiradium Boiss . ""Naufraga balearica Constans &amp; Cannon *Oenanthe conioides Lange *Seseli intricatum Boiss . Violaceae *Viola hispida Lam. ' LOWER PLANTS BRYOPHYTA ""Marsupella profunda Lindb . *Bryoerythrophyllum machadoanum (Sergio ) M. Hill Species for macaronesia PTERIDOPHYTA Dryopteridaceae *Polystichum drepanum (Sw.) C. Presl . Marsiliaceae "  Marsilea azorica Launert &amp; Paiva ANGIOSPERMAE Asclepiadaceae *Ceropegia chrysantha Svent . Boraginaceae *Echium gentianoides Webb &amp; Coincy Campanulaceae "Azorina vidalii (H. C. Watson ) Feer *Musschia wollastonii Lowe Caprifoliaceae * Sambucus palmensis Link Cistaceae frHelianthemum bystropogophyllum Svent . No L 370 /26 Official Journal of the European Communities 31 . 12 . 91 Compositae *Argyranthemum lidii Humphries ^Atractylis arbuscula Svent . &amp; Michaelis *Lactuca watsoniana Trel . *Onopordum nogalesii Svent . *Onopordum carduelinum Bolle *Pericallis hadrosomus Svent . *Tanacetum ptarmacifiorum Webb &amp; Berth Convolvulaceae "  Convolvulus caput-medusae Lowe ^Convolvulus lopez-socasii Svent . ¢Convolvulus massonii A. Dietr . Cruciferae *Crambe arborea Webb ex Christ 'Crambe sventenii R. Petters ex Bramwell &amp; Sund . Parolinia schizogynoides Svent . Euphorbiaceae 'Euphorbia handiensis Burchard Geraniaceae 'Geranium maderense P. F. Yeo Labiatae 'Sideritis cystosiphon Svent . 'Sideritis discolor (Webb ex de Noe) Bolle Leguminosae 'Anagyris latifolia Brouss . ex Willd . *Dorycnium spectabile Webb &amp; Berthel "  Lotus azoricus P. W. Ball 'Lotus Kunkelii (E. Chueca ) D. Bramwell et al . *Teline rosmarinifolia Webb et Berthel . "  Teline salsoloides Arco &amp; Acebes . Liliaceae 'Androcymbium psammophilum Svent . Myricaceae 'Myrica rivas-martinezii Santos. Pittosporaceae *Pittosporum coreaceum Dryand . ex Ait . Plumbaginaceae 'Limonium arborescens (Brouss.) Kuntze "  Limonium spectabile (Svent .) Kunkel &amp; Sunding 'Limonium sventenii Santos &amp; Fernandez Galvan Rosaceae 'Bencomia brachystachya Svent. *Chamaemeles coriacea Lindi . » Scrophulariaceae *Euphrasia azorica Wats 'Isoplexis chalcantha Svent . &amp; O'Shanahan Selaginaceae ¢Globularia ascanii D. Bramwell &amp; Kunkel 'Globularia sarcophylla Svent . Solanaceae 'Solanum lidii Sunfing LOWER PLANTS BRYOPHYTA 'Echinodium spinosum (Mitt.) Jur . "Thamnobryum fernandesii Sergio V 31 . 12 . 91 Official Journal of the European Communities No L 370 /27 ANNEX II LIST OF PARTICULARS OF ACNAT PROJECTS TO BE PROVIDED PURSUANT TO ARTICLE 3  The location of the site in question and , where necessary, a map showing the boundaries of the area covered by the project . (*)  The importance of the site for the conservation of nature in the Community and , as appropriate , the degree of the risk to the biotopes and species concerned . (*}  The nature and extent of the problems which the project is intended to resolve and, in particular, the nature and gravity of the threat .  A detailed description of the project and , in particular , of the organization of its management and of the results expected.  The timetable for carrying out the project .  The cost of the project, its viability and the financing arrangements proposed .  The extent to which Community financial support through Acnat is urgently needed in order to implement the project .  Details of the project's relationship with measures financed by the Structural Funds .  Details concerning preparation of a management plan for the site or species concerned .  Any other evidence in support of the application .  The protection provided for the site in question at present and the protection planned . (*)  The proposed method of disseminating the results of the project . (*) Concerns only projects relating to biotopes or habitats .